Citation Nr: 1544252	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease.

2.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to April 1999.

These matters come before the Board of Veterans' Appeals  (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At his September 2014 Travel Board hearing, the Veteran alleged that he lost his most recent job as a result of his service-connected back disability, and has had difficulty obtaining additional employment, to include through vocational rehabilitiation.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's most recent VA examination to determine the severity of his service-connected back condition was in June 2011.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Board finds that the Veteran has asserted a worsening of his back condition, to include at his September 2014 Travel Board hearing.  In addition, the Veteran stated that he experienced neurological symptoms, potentially as a result of his back condition, which may warrant a separate disability evaluation.  Thus a new examination is necessary.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU. For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.  This is to include any updated treatment records from the private physicians identified at the Veteran's September 2014 Travel Board hearing, to include Drs. A., K., and L.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes treatment records from the Clearlake VA Clinic.

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability. 

If possible, please schedule the examination with an examiner who has not yet examined the Veteran.  In addition, if possible please schedule the Veteran's examination at the Redding, California VAMC.  If that is not possible, please schedule the Veteran's examination at the Clearlake VA Clinic.

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine the overall functional impact of his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

As with the Veteran's back examination, if possible, the examination(s) should be scheduled with an examiner who has not yet examined the Veteran.  In addition, if possible please schedule the Veteran's examination(s) at the Redding, California VAMC.  If that is not possible, please schedule the Veteran's examination(s) at the Clearlake VA Clinic.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) should provide information concerning the functional impairment resulting from the service-connected disabilities that may affect the ability to function and perform tasks in a work setting.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268   (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




